995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.ROBERT V. GADSON, Plaintiff-Appellant,v.UNITED STATES OF AMERICA;  Warden, of Columbia RichmondCounty; Columbia Housing Authority Director ofPersonnel and Director, Defendants-Appellees.
No. 92-6834.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 20, 1992.Decided:  June 17, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Henry Michael Herlong, Jr., District Judge.  (CA-90-1654-3-20J)
Robert V. Gadson, Appellant Pro Se.
Wistar Daniel Stuckey, Assistant United States Attorney, Columbia, South Carolina;  Joseph Henry, Richland County Attorney's Office, Columbia, South Carolina;  John S. Taylor, Jr., Robinson, McFadden & Moore, P.C., Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Robert V. Gadson appeals the district court's order dismissing this action brought under 42 U.S.C. §§ 1983, 1985(3), and 2000e-2 (1988).  We affirm the district court's dismissals.  Plaintiff's case was referred to a magistrate judge pursuant to 28 U.S.C.s 636(b)(1)(B) (1988).  In two separate recommendations, the magistrate judge recommended that relief be denied as to Plaintiff's claims against the United States and Columbia Housing Authority ("CHA") and advised Plaintiff that the failure to file timely objections to these recommendations could waive appellate review of any district court orders based on those recommendations.  Despite these warnings, Plaintiff failed to object to the magistrate judge's recommendations.  The district court accepted the magistrate judge's recommendations in two separate orders.  Judgment was entered in favor of all three Defendants, even though neither the magistrate judge nor the district court considered the merits of or ruled on the motion to dismiss by James McCaulley, the Director of the Richland County Detention Center.*


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985);   United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);  see also Thomas  v. Arn, 474 U.S. 140 (1985).  Plaintiff has waived appellate review of the district court's dismissal of Plaintiff's claims against the United States and CHA by failing to file objections after receiving proper notice.  We accordingly affirm the judgment of the district court as it pertains to the United States and CHA.


3
Although the district court failed to rule on McCaulley's motion to dismiss, the inadvertent entry of judgment against Plaintiff dismissing his cause of action for stolen legal mail was appropriate as a matter of law.  Whether characterized as a cause of action for delay or nondelivery of legal mail or destruction of legal mail, the complaint failed to allege the elements required for a valid cause of action and was frivolous.   See White v. White, 886 F.2d 721, 723 (4th Cir. 1989) (cause of action for delay or nondelivery of legal mail requires allegation of detriment or adverse consequences resulting from the purported deprivation of meaningful access to the courts);   Carter v. Hutto, 781 F.2d 1028, 1031-32 (4th Cir. 1986) (cause of action for destruction of legal mail requires allegations of important or irreplaceable nature of the mail in question and detriment suffered by the ensuing deprivation of meaningful access to the courts).  Plaintiff's failure to allege these essential elements of his claim against McCaulley makes dismissal appropriate in the instant case as a matter of law.  We accordingly affirm the judgment of the district court as it pertains to McCaulley.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Plaintiff erroneously identified McCaulley as the"Warden of Columbia Richmond County."